The opinion of the court was delivered by
Yeazey, J.
This case stands on general demurrer to the declaration. Objection is taken to the first count that the innuendo is not warranted by the language charged to have been uttered.
It is, as argued, not the office of an innuendo 'to extend, but simply to explain the meaning of the words used. In Sabin v. Angell, 46 Vt. 740, the holding was that it may be fairly said that an innuendo is used to point the meaning of the words used in view of the occasion and circumstances, and such extraneous matters as appear from the declaration. It operates in connection with the colloquium to point the true" meaning intended by the use of the words. This is the general doctrine of the cases. See Starkie, Woods Notes, page 355.
We are unable to see how this innuendo is any enlargement or extension of the meaning of the words charged beyond their natural import, when taken in connection with the colloquium, wherein the plaintiff’s marriage is averred. In Nichols v. Packard, 16 Vt. 83, the court say : Where the words used are of doubtful signification, it is for the pleader *507to allege in what sense they were used, and for the jury to find the truth of the allegation. Gage v. Shelton, 3 Rich. (S. C.) 242. Here no new matter was introduced, no fact added, no attempt to enlarge the natural meaning of the words.
The same* objection is urged to the second count. But we think, as in the first count, that the innuendo does not enlarge or extend the meaning of the words beyond their natural import, when taken in connection with the colloquium. The words charged may be of more doubtful signification, but they are clearly susceptible of the meaning given in the innuendo. The rule that in slander the words charged should be understood in their most innocent sense, applies where there are no averments giving them other and sinister meaning. That is the rule as stated in Merritt v. Dearth, 48 Vt. 65, cited by defendant. There the words alleged were, that the defendant told W. that he had intercourse with the plaintiff, Martha, meaning that she had committed adultery with W. This allegation, without colloquium or other averment, was held to import no crime. In the case at bar we have the other averments that were wanting in Merritt v. Dearth. Under or in connection with the averment of marriage, the words charged are capable of the meaning ascribed. It is further objected to both counts that it is not alleged that at the time the words were spoken said Mary Sheridan was the wife of Thomas.
Their marriage is alleged with time and place, and that they “thence hitherto have lived together as husband and wife,” and as such have had born to them divers children, giving names and ages.. This is the only allegation that Mary was the wife of Thomas at the time the words were spoken; but this is sufficient, at least under a general demurrer. It does not help the defendant that it is only by argumentation that the fact appears, as argumentativeness in a pleading can be taken advantage of only by special demurrer. Woodward v. French, 31 Vt. 337.
*508Another objection is suggested that the averment of the refusal of neighbors and citizens to have to do with the plaintiff, Mary, also includes the husband, Thomas. The language is, “ wholly refused to have any transaction, acquaintance, or discourse with the said plaintiffs, or either of them,” etc. This is clearly good enough for a general demurrer. The County Court pro forma overruled'the demurrer and adjudged the declaration sufficient, and the cause came to this court on exceptions to this ruling without final judgment being rendered.
The judgment is affirmed, and the cause is remanded, with leave to defendant to replead on payment of the usual terms.